 ELECTRICALWORKERS,LOCAL 1547331International Brotherhoodof ]ElectricalWorkers, Lo-cal 1547 (M & M Electric Company)andDannyGreenlandandThomasHill.Cases 19-CB-2499and 19-CB-2508June 29, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, AND WALTHEROn March 31, 1976, Administrative Law JudgeWilliam J. Pannier III issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed limited exceptions and brief and a briefin support of the Administrative Law Judge's Deci-sion. IPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board had delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, International Brother-hood of Electrical Workers, Local 1547, Fairbanks,Alaska, its officers, agents, and representatives, shalltake the action set forth in said recommended Order.1The Respondent has requested oral argument This request is herebydenied, as the record, the exceptions, and the bnefs adequately present theissues and the positions of the partiesDECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge: Thismatter was heard by me in Anchorage, Alaska, on January13 through 16, 1976. On October 30, 1975,1 the Acting Re-gional Director for Region 19 of the National Labor Rela-tions Board issued an order consolidating cases, consoli-dated complaint, and notice of hearing based upon unfairlabor practice charges filed by Danny Greenland in CaseUnless otherwise stated, all dates occurred in 197519-CB-2499 on August 27, and by Thomas Hill in Case19-CB-2508 on September 11, and alleging violations ofSection 8(b)(1)(A) and (2) of the National Labor RelationsAct, as amended, 29 U.S.C. § 151,et seq.,herein called theAct.All parties have been afforded full opportunity to ap-pear, to introduce evidence, to examine and cross-examinewitnesses, and to file bnefs. Based upon the entire record,the briefs which were filed, and my observation of the de-meanor of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAt all times material herein, M & M Electric Company,herein calledM & M, has been an Alaska corporationwith an office and place of business located in Fairbanks,Alaska, where it has been engaged in the business of elec-trical contracting and installation.Moreover, at all timesmaterial herein,M & M has been a member of, and hasbeen represented by, National Electrical Contractors Asso-ciation Alaska Chapter, herein called NECA, an employerassociation whose membership consists of various electri-cal contractors in Alaska and which exists for the purpose,inter aka,of representing employers in collective bargain-ing with labor organizations.During that past calendar or fiscal year, M & M pur-chased goods and materials valued in excess of $50,000which it received directly from firms located outside theState of Alaska or which it received from firms locatedwithin the State of Alaska which, in turn, received themdirectly from outside the State of Alaska. Additionally,during the past calendar or fiscal year, M & M sold goodsand services valued in excess of $50,000 directly to firmslocated outside the State of Alaska and to firms locatedwithin the State of Alaska which, in turn, made annualsales equaling or exceeding $50,000 to customers locatedoutside the State of Alaska or which, in turn, purchasedgoods and services valued in excess of $50,000 directlyfrom points located outside the State of Alaska. Finally, inthe aggregate, the electrical contractor members of NECA,in the normal course and conduct of their business opera-tions, annually purchase goods and materials valued in ex-cess of $50,000 directly from points outside the State ofAlaska and/or make sales to or perform services for cus-tomers located outside the State of Alaska which have avalue in excess of $50,000.Therefore, I find, as admitted in Respondent's answer,that at all times material herein M & M and NECA havebeen employers within the meaning of Section 2(2) of theAct, engaged in commerce within the meaning of Section2(6) and (7) of the Act.It.THE LABORORGANIZATION INVOLVEDAt all times material herein,International Brotherhoodof ElectricalWorkers, Local 1547,herein called Respon-dent,has been a labor organization within the meaning ofSection 2(5) of the Act.225 NLRB No. 72 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. ISSUES1.Whether Respondent's conduct on August 22 and 23was a permissible part of an effort to prevent M & M andcertain of its employees from violating hiring hall opera-tions or whether these acts were taken with the object ofcausing the discharge of these employees to demonstrateRespondent's control over the labor relations policies andpractices ofM & M and NECA, thereby encouragingmembership in and subordination to Respondent in viola-tion of Section 8(b)(1)(A) and (2) of the Act.2.Whether the discharge of six individuals on August 25resulted from Respondent's prior conduct and, if so,whether Respondent thereby violated Section 8(b)(2) of theAct.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Events of August 22M & M is a corporation owned by three individuals:Jerry and Tom Monson, who are brothers, and DennisMorrelli, who was primarily responsible for the day-to-dayoperation of M & M during the period prior to the eventsgiving rise to the complaint. At all times material, Respon-dent and NECA, of which M & M is a member, havebeen parties to a collective-bargaining agreement, underthe terms of which Respondent is "the sole and exclusivesource of referrals of applicants for employment." There isno contention that this provision or the manner in whichthe hall is operated violate the Act.The six alleged discriminatees had all been cleared byRespondent for work with M & M-Danny Greenland asa materialhandler in April or May; Alfred Lingo as ajourneyman electrician, although he subsequently was pro-moted to working foreman,2 in early March; Thomas Hillas a journeyman electrician in early August; and Larry L.Holder, George Klink, and John Hatfield as journeymenelectricians on August 21, although they did not report forwork until the morning of August 22. During the day onAugust 22, all six of these individuals worked on projectsforM & M and there is no contention that their work inany way violated any collective-bargaining agreement pro-visions or any regulations of Respondent. The workdayended at 4:30 p.m. and, as normal, all of the M & M em-ployees returned to M & M's office-trailer in Fairbanks.There they encountered Respondent's Fairbanksassistantbusiness manager, Dan McLean, who appointed two addi-tional stewards for M & M projects and then left. AfterMcLean's departure, most of the M & M employees de-partedas well, leaving only Greenland, Hill, Holder, Klink,and Hatfield to remain having coffee with Lingo. As theytalked, Lingo received a telephone call from Morrelli, whosaid that work had to be performed immediately at theWalsh constructionsite,located 3 miles outside of Fair-banks behind the Van Horn Lodge, as the contractor want-ed to progress with additional work and wanted M & M'swork to be completed that day.' Lingo told the men who2There is no dispute regarding the fact that in this capacity Lingo was asupervisor within the meaning of Sec 2(11) of the Actwere with him that they would have to perform the workthat night and, though reluctance was expressed by Holder,Klink, and Hatfield, who had intended to celebrateHolder's birthday by having a party, all five agreed to dothe work.Greenland, Hill Klink, and Hatfield reported to theWalsh site after having dinner and commenced work.Holder reported to the site, but as he had received discon-certing personal news during the dinner period, he merelyparked his truck, walked into the warehouse to notify Hat-field that he did not intend to work, and walked to theLodge for a drink. Accordingly, Holder was not immedi-ately aware that shortly after the other M & M employeesbegan work, McLean and several other individuals 4 en-tered the warehouse with the admitted objective of disrupt-ing further work because they believed that the M & Memployees were performing work in a manner and at atime when, in Respondent's view, such work was not per-mitted under the collective-bargaining agreement. Thus,Klink testified that when he had been asked what wasgoing on and had said that the M & M employees wereworking overtime, McLean had responded "the hall hadn'tbeen notified we was going to work overtime." Similarly,Hatfield testified that he had been told by McLean "youknow what's going on, you're on this job illegally."During the course of this confrontation, the M & Memployees were directed to leave the State of Alaska. Forexample, Raymond R. "Gabby" Johnson admitted that asevents unfolded, he had told Klink to "get the blankety-blank out of Alaska, that we didn't need their kind up here,that they knew they had run over the referrals." Johnsonalso acknowledged having made the same type of commentto Hatfield:I told him to get the blankety-blank out of Alaska, wedidn't need his kind in here running the referralbook-I told him "you sobs. know what you've done,you've run over the referral books, we're all up heretrying to make a living, we're living in these high-priced conditions, you people run over the book andwe g.d. don't like it and you can get the blankety-blank out of Alaska!"Johnson pointed out that he had been yelling that eveningand all witnesses testified that there had been considerableyelling and name-calling directed at the M & M employ-ees.The directions to leave the State were reinforced bythreats concerning what would happen if the M & M em-ployees chose to remain in the State. Both Klink and Hat-field testified that Johnson and McLean had told Klink3Lingo testified that he and Morrelli had worked out an arrangementwhereby on certain projects each would independently prepare cost esti-mates and, if Lingo's estimates were lower, the two would split the differen-tial if, in fact,the costs proved to be below Morrelli's higher estimates Hefurther testified that, to his knowledge, this arrangement, which providedhim with income in addition to that which he was paid under the collective-bargaining agreement,did not violate the agreement or any regulation ofRespondent-an assertion which Respondent has not disputedThe estimates as to the number of persons with McLean varied consid-erably,with the alleged discriminatees'estimates being between 10 and 30and with Respondent's witnesses testifying that there were 10 people in theirgroup, although McLean admitted that his group outnumbered the M & Memployees by "about two-to-one " ELECTRICALWORKERS,LOCAL 1547333that he would be taken out in a box if he remained, andHatfield testified that McLean had directed similar threatstoHill and Greenland. Moreover, Hatfield testified thatMcLean had said that he would kill Klink if the latter didnot stay out of the State. Johnson did not deny telling theM & M employees that they would be shipped out ofAlaska in boxes if they did not leave voluntarily and, whileMcLean denied generally that he had threatened theM & M employees, he acknowledged that "a remarkabout a pine box, ship the fellows home in one" could havebeen made, but claimed that he did not recall who hadmade the threat.Nor did the group led by McLean confine its conduct tomere threatening words, for while they did deny possessingtools or weapons when they entered the warehouse, theydid not deny the testimony thatsomeof them had pickedup tools being used for the job and that during the inci-dent, one of them had been brandishing a pick handle,another a shovel, and a third a dirt pick. Further, Johnsonfreely admitted that he had been holding a hammer duringthe confrontation, but he testified, in effect, that he hadobtained it by virtue of having disarmed Klink:Mr. Klink was very nervous, Mr. McLean had askedhim for his dues receipt and they were talking backand forth and arguing about dues receipts and I toldhim to drop that g.d. hammer and he did drop it. Ithink Godbey told him to drop it before me and hedropped it and I picked the hammer up sir.However, Godbey was not called to corroborate this testi-mony. McLean, who did testify, did not corroborate John-son in this regard, but merely testified that "when wewalked in I noticed one man drop a hammer." Further-more, Johnson admittedly did more than simply hold thehammer, for he acknowledged that while yelling at Klink,he had been holding the hammer by the head in one handwhile striking his other hand with the handle for emphasis.Greenland and Klink, however, both testified that Johnsonhad held the hammer by the handle and had repeatedlypoked the claw end at Klink while berating him, with theresult that as Klink raised his arm to protect his face fromthe hammer, he was struck by the claw end of the hammerand blood began to run over his wrist.' Johnson did notconfine his conduct to Klink, for it is undenied that afterhe had chased Klink from the warehouse, Johnson re-turned and attempted to jab his hand under Greenland'srib cage, telling Greenland "I'd like to tear your guts out."The M & M employees made two efforts to achieve apeaceful resolution of the matter. However, when Klinkasked McLean why he did not bring the M & M employ-ees before Respondent's executive board and seek to im-pose a fine if there was, in fact, a violation, McLean re-sponded "that he wanted us completely out of Alaska andhe wasn't going to bring charges on us and if we didn'tleave we'd be going out in a pine box in the morning, if we5 Johnson denied unequivocally striking any of the men that eveningAlthough Klink acknowledged that in the excitement it was "possible" thathis arm could have been cut by something other than the hammer, since thebuilding was in "rough shape," he also testified that, to his recollection,nothing else had brushed against his wrist and,further, that he had seen theblood immediately after he had been poked by Johnson with the hammerdidn't leave that night we'd be leaving in a pine box." 6Hatfield suggested thatMcLean contact M & M tostraighten out the difficulty, but McLean simply ignoredthe suggestion and retorted: "you fet out of Alaska andstay out of Alaska or I'll kill you."Klink fled the warehouse before McLean's group couldcollect his dues receipt, but Hatfield and Hill, left with noroute of escape, surrendered their dues receipts upon de-mand and Greenland, who was not a member of any labororganization, had his name written down by Amos Sobier.8Itwas at approximately this point that Holder returnedfrom the Lodge and as he entered the warehouse, his duesreceipt was also collected. Once the dues receipts had beencollected, theM & M employees were then told to leavethe warehouse. It was not denied that when Greenland hadsaid that the M & M employees would get the trucks, Mc-Lean and Johnson had said not to do so, that "we'll takecare of them." Nor was it disputed that when Hatfieldmade a similar suggestion, someone in McLeans's groupresponded "We'll take the trucks." Thus, the M & M em-ployees left the warehouse on foot, hurried along by thesuggestion of a member of the McLean group that theirclothes be taken.The ordeal of the M & M employees had not yet to end,for as they walked along the Van Horn Road in the direc-tion of Fairbanks, McLean approached them from behindin his car and when he neared to about 100 yards fromthem, he began to honk his horn, swerved to the shoulderof the road on which the M & M employees, now joinedby Klink, were walking, and headed directly at them. Toavoid being struck, the group of employees jumped into aditch bordering the shoulder of the road. Incredibly, Mc-Lean admitted that he had engaged in this conduct, withthe only dispute being his assertion that he was traveling 30miles per hour while Greenland and Holder estimated hisrate of approach to have been approximately 50 miles perhour. By way of explanation for this facet of his conducttoward the M & M employees that night, McLean ex-plained that he had been "just showing contempt forthem."Realizing that Klink's dues receipt had not yet been col-6Respondent acknowledged that each of the matters which it raised inthis proceedingas a defenseto its conduct-working off the clock and poorworkmanship-were ones for which intraunion charges could be filedagainstmembers In fact,internal charges were filed against the allegeddiscrimmatees,but not untilOctober 21Business Manager Isaac M Wal-drop, Jr , testified that they were not processed to avoid furtherallegationsof unlawful conduct7While Johnson denied that Hatfield had suggested that he (Johnson)call the contractor, McLean did not deny that Hatfield had addressed sucha suggestion to him,and Sobier, the only other witness interrogated con-cerning the matter,testified that if the comment had been made, he had notheard it8With the exception of Greenland, all of the alleged discriminatees weremembers of locals of the International Brotherhood of Electrical Workers,but not of Respondent Thus, their dues receipts were their evidence ofmembership in good standing when they journeyed to other locals to bedispatched, as was the case when they had sought dispatch by RespondentInterestingly,Amos Sobier and James Manning cast their testimony interms of having requested the dues receipts to copy downthe names of theindividuals caught working that evening At no point did they concede thatthe dues receipts were being confiscated But they testified prior to McLeanand the latter freely admitted both that he was aware of the names of theM & M employees at the time he had first seen them that evening and thathis intention had been, in fact, to confiscate their dues receipts 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDlected,McLean continued past the men and down the roadfor a short distance, at which point he stopped to wait forthem to reach him. However, as he waited, he observedLingo driving in his camper toward the Walsh site. WhenLingo noticed the M & M employees across the road, hestopped the camper and, admitting Hatfield into the frontwith Lingo's wife and child and admitting the other fouremployees into the back of the camper, backed into a sideroad to turn around and return to Fairbanks. However,before Lingo could pull back onto Van Horn Road, Mc-Lean pulled his car across the front of the camper and twoother vehicles, driven by members of McLean's group,blocked the camper, one on the back and the other on theside.Despite Lingo's pleas that his wife and son be permit-ted to leave, McLean insisted upon and obtained Lingo'sdues receipt, after which he demanded to know what hadhappened to Klink. Advised by Lingo that Klink was in theback, McLean walked to the back door of the camper andasked for Klink's dues receipt, but the latter protested thathe had already surrendered it. As McLean began to dis-pute Klink's assertion,Holder interrupted to demand thathis own dues receipt be returned. McLean said that itwould be sent to Holder's home local and Manning, whohad joined McLean, said "you're not going to need it any-way." Ultimately,McLean made a final effort to obtainKlink's dues receipt by offering to release the camper ifLingo would leave Klink. While this was going on, Holderhad slipped away to a nearby guard shack at the NorthStar Terminal where a call was placed to the police whoarrived, but only after McLean had left the scene. Afterreturning to Fairbanks, the men told Morrelli that sameevening of the events which had transpired.In defense of its actions on August 22, Respondent con-tends that it had been receiving reports for some time priorto the incident concerning the fact that work had beenperformed by M & M personnel in contravention ofRespondent's hiring hall regulations and of the collective-bargaining agreement.Thus, arguesRespondent, theevents of Friday, August 22, were no more than a reactionto having finally discovered concrete proof of such miscon-duct. However, examination of the evidence presented byRespondent leaves considerable doubt as to the validity ofthis contention that it was merely reacting to a longstand-ing, but to then unproven, suspicion concerning the perfor-mance of work under unlawful circumstances.Considering first the events of August 22 at the Walshsite, two matters are of significance: the trucks and thedues receipts. Following the departure of the M & M em-ployees from the warehouse, the McLean group collectedall tools and materials in the warehouse, loaded them onthe trucks and then moved the trucks to NECA's Fair-banks facility, depositing the keys inside the buildingthrough the slot in the front door. While it is undisputedthat no one in McLeans's group had physically blockadedthe paths of the M & M employees to the trucks thatnight,Respondent's witnesses did not deny the M & Memployees' testimony concerning the statements which theMcLean group made concerning taking control of thetrucks.Nor did Respondent'switnessesdeny that theM & M employees had been herded out the door of thewarehouse that was furthest from where the trucks wereparked.Moreover,in attempting to explain their actions incollecting the tools and in moving the trucks,Respondent'switnesses gave conflicting reasons and, ultimately, one ofthem admitted that the true intent had been to impressupon the M&M employees that they should not havebeen on the job.Thus,both Manning and McLean testifiedthat the reason had been to protect the tools and to preventanyone from stealing them.Johnson,however,testifiedthatMcLean had directed the members of his group tocollect the tools and move the trucks to NECA because hehad not wanted"anybody to saythat we damaged any oftheir equipment or set fireto anyof their equipment oranything... ," therebyattributing the reason to concernfor self-protection against subsequent accusations ratherthan to concern for the well being of the equipment. Oncross-examination of stewardAmosSobier,the followingtestimony concerning the reason was elicited:'Q.Duringthe time you were loading that materialin the trucks was there any discussion about the factthat taking that material would or might impress onthe men that they shouldn'tbe working that night?A.Well yes,that was the intent of us being there.Q.Wasthat the intent of your taking the material?A. Yes sir.With respect to the collection of the dues receipts, Mc-Lean initially explained that he had taken the receipts sothat he could check with the home locals of the M & Memployees to ascertain whether they had been forged.However, as noted in footnote 8, above, McLean admittedthat he had been aware of the identities of the M & Memployees at the time that his group had entered the ware-house.While he denied that he had confiscated the receiptsto emphasize the control which Respondent was therebyexercising over the ability of the M & M employees towork, he ultimatley admitted on cross-examination that theprocedure which he described for ascertaining if the duesreceipts had been forged would not, in fact, disclose wheth-er or not the M & M employees and Lingopossessedforged dues receipts, thereby leaving unanswered the ques-tion of why it had been necessary to confiscate them. Fur-thermore,it isundisputed that when McLean later contact-ed Delmar Jackson, the business manager and financialsecretary of Local 305 in Fort Wayne, the local of whichLingo, Klink, Holder, and Hatfield were members, he hadinquired only if those four individuals were members ingood standing. At no point during this conversation didMcLean conduct any discussion about the dues receiptsthat he had collected or the substance of what was writtenon them, thereby further demonstrating that it had notbeen necessary to have them in his possession in order toconduct an investigation of whether they had beenforged.109 Apparently perceiving the effect which these answers had had onRespondent's defense, Sobier subsequently corrected himself and testified,as had Manning and McLean, that the McLean group had merely beenattempting to protect the material and trucks from theft10The conversation with Jackson is significant in several other respects,forMcLean did not deny having told Jackson that Hatfield had not prof-fered a paid-up dues receipt,that Lingo and Holder had done "lousy work-manship" on a job in Fox, but that he did not want them to correct that ELECTRICALWORKERS,LOCAL 1547335Scrutiny of Respondent's defense of longstanding suspi-cion of contract and hiring hall violations discloses severalinconsistencies.First,McLean testified that in June he hadbegun to receive reports from employees concerning per-formance of work "on the side" and that as these reportscontinued through the summer, he became concerned as towhether overtime was being distributed properly. Yet,while he admitted that he checks such information whenreceived from people on the job, he was initially unable torecall,when asked on cross-examination, if he had everexamined the regular reports filed by M & M which re-flected hours worked by employees. Ultimately, he equivo-cated on this subject by testifying that he had "probably"checked those reports but that, in any event, they wouldnot have disclosed a disparity in overtimeassignments.Moreover,McLean identified but two employees as thesource of reports concerning suspicion of overtime andonly one of those employees, Amos Sobier, appeared as awitness. I'While Sobier did corroborate McLean regardingreports of possible overtime violations, it is significant that,notwithstanding Sobier's status as steward at M & M andthe magnitude of the conduct which he contended that hesuspected, Sobier never once made any effort to speak withany of Respondent's owners concerning overtimeassign-ments or the possibility of work being performed afterhours.Similarly,McLean did not speak with Morrelli regardingthe employee reports that tools were disappearing from thesiteovernight and that accordingly those employeesassert-edly suspected that work was being performed at night.McLean did testify that the Monson brothers had, them-selves,made similar reports to him: "I was talking with theMonson brothers, Tom and Jerry, sometimes together andmany times separate, they informed me that they thoughtthere was a problem." Thus, testified McLean, upon hear-ing the initial employee reports, "I informed the Monsonbrothers that I was getting reports that there was some-thing wrong-and they agreed with me they thought therework and only wanted them out of Alaska or he would ship them out, thathe did not intend to file intraunion charges against the M & M personnelsince "I want you to get their a-s out of my State, I don't want them uphere", and that he did not intend to file charges against M & M becausewhileMorrelli was a "crook,"Monson was a friend of his and a formerlineman In a later conversation with Jackson,McLean repeated that he didnot want the alleged discriminatees back in Alaskai iThough not mentioned by McLean, a second witness, Manning, testi-fied that following his commencement of work for M & M on August 18,he had noticed that tools were loaded on trucks at the end of the workingday, rather than being locked in the gang boxes that were located at the sitewhere he was working He testified that after this had happened on consecu-tive nights, he had become suspicious that the tools were being used fornight work and had reported his suspicions to McLean However, on cross-examination,Manning was pressed for specificity as to the types of toolsthat he had assertedly seen being loaded on the trucks and was able toidentify only a 1/2-inch hand drill motor, extension cords, and, on a coupleof nights, a thinwall pipe or conduit bender as being the tools which he hadobserved being loaded at the end of working days When pressed further,Manning acknowledged that he owned a hand dull and extension cords andthat he used these items to perform work around his own house ManningidentifiedGreenland as being the person whom he had observed loadingthese tools and Greenland, as discussedinfra,performed odd jobs aroundthe complex where he lived In view of these facts and inasmuch as Man-ning displayed an obvious interest in the success of Respondent in litigationof this matter,Ido not credit his uncorroborated testimony concerning hispurported suspicions and report to McLeanwas something wrong but they didn't know where or whatwas going on-but they were interested in finding out."McLean also testified that his conversations with the Mon-sons concerning the matter had begun to occur as early asJune. However, only one of the Monson brothers, Jerry,12was called by Respondent as a witness and he made nomention of conversations with McLean concerning clan-destine overtime work prior to August. In fact, Jerry Mon-son had not been residing in Fairbanks prior to at leastAugust 10 and he testified that prior to August 10 he hadnot been familiar with the jobs in which M & M had beenengaged in Fairbanks; that his main contact withM & M's operations in that area prior to August 10 hadbeen as a result of telephone conversations with his broth-er.Monson did testify that shortly after August 10 he andhis brother had discussed with McLean the possibility ofnight work being performed, but he also testified that dur-ing that conversation he had promised to give McLean alist of jobs for which M & M had contracts. This is signifi-cant, for Monson acknowledged that among the jobs forwhichM & M had contracts was the Walsh job and asecond job at Fox, a small community approximately 11miles north of Fairbanks. In fact, Monson testified thatduring the week which had culminated in the incident attheWalsh warehouse, he had received complaints aboutthe work performed at Fox. Yet, in an apparent effort toembellish Respondent's defense,McLean listed both ofthese jobs as being ones about which Monson had ex-pressed little knowledge and had harbored suspicions.Thus,McLean testified that on August 20, he had had aconversation with Jerry Monson during which the follow-ing comments were purportedly made:That conversation was about his material disap-pearing, his truck being used, tools being used on jobswhich we'd talked about before-and he indicated tome that there was a job that had been done at Fox,that he had just picked up little bits of information, hedidn't know much about it but he thought I should goand look at it.At another point, McLean testified to but a single conver-sation with Jerry Monson on August 20: "thiswas a meet-ing Wednesday night when I was talking to Gerry when heindicated to me that he thought there was a little hanky-panky going on with Walsh Construction on Van HornRoad behind the Van Horn Lodge."McLean testified that on Thursday, August 21, he hadmade trips to both sites, although he did not testify precise-ly how he had been able to ascertain the location in theFox area of the job which Monson had assertedly men-tioned the prior day.13 He ascertained from the personnel12 In referring to Jerry Monson, McLean's testimonywas similar in na-ture to the commentswhich he had made toJackson during their initialtelephone conversation"we're friends,we've been friends for years"1Though themagnitudeand degreeis disputed,the fact is that the workdone at Fox had been substandard,as best illustratedby the factthat duringthe followingweek M& M attemptedto extend Lingo's termination datein an effortto have him correct the work Then, Morrelli toldLingo thatRespondentobjected to this and the correctivework was assigned to God-bey and Sobier, apparently to be performedatMorrelli's expense it is alsoContinued 336DECISIONSOF NATIONALLABOR RELATIONS BOARDof other employers, employed on thesite,thatM & Mhad done the electrical work, but made no effort at thispoint to ascertain the identities of the employees who haddone that work. Instead, he testified that he then returnedto Respondent's hall where, after describing the caliber ofthe work he had seen, he returned with others, one ofwhom had a camera. The pictures purportedly taken thatday did not turn out and though the camera assertedly hadbeen a Polaroid and while McLean claimed to have re-turned to Fox "several days in a row every day," he appar-entlymade no effort to obtain additional pictures of thework until the following Monday, the day on which thealleged discriminatees were terminated. McLean did, how-ever, testify to having made efforts to ascertain the identi-tiesof the employees who had performed the work on thesesubsequent visits and while initially told only that the em-ployees were "Al," "Redbeard," "the Kid," and "Wino,"he assertedly learned more "[e]very time we went overthere" and claimed that ultimately, he was able to affix theidentity of these four persons as Lingo, Hill, Lingo's sonRalph, and Greenland, respectively.McLean also testified that on Thursday evening he hadjourneyed to the Van Horn Lodge from where he observedan M & M truck parked behind a pile of dirt outside ofthe warehouse.14 Based on the fact that doors on the truckwere open and on experience assertedly showing that elec-triciansdid not workalone,McLean claimed that he"knew" that electricians were working in the warehouse,but was afraid to enter because "I knew I was about tocatch some people in the act of violating our agreement,and especiallysinceone of the characters concerned mighthave been in there working . . .." 15 Consequently, Mc-Lean testified that he went to Fairbanks to assemble per-sonnel as "witnesses" and then returned to the Lodge, bywhich time the truck was gone, although inspection of thewarehouse disclosed that boxes had been nailed in thestudding and three or four thinwalls for outlets had beeninstalled along the wall. As was true of other facets of Mc-Lean's testimony, this aspect also went uncorroboratedand, in fact, was contradicted. Thus, McLean testified thatJohnson had been among the group of employees who hadreturned with him to the warehouse on Thursday night.However, Johnson asserted unequivocally that he had nei-ther been at the Lodge nor with McLean on Thursdaynight. In fact, of thewitnessescalled by Respondent, onlyManning testified that he had gone to the warehouse withMcLean on August 21. Yet, McLean did not list Manningas being among those who had been with him that evening,possibly because Manning's description of what had oc-curred lacked much of the color and flavor which McLeanhad supplied: "All we did was pull in the Van Hornclear that this was one of the projects encompassed by Lingo's comparativecost arrangement with Morrelli (see In3, supra),although Lingo testifiedthat the work had been performed during the daytime Finally, Lingo ac-knowledged that his son, Ralph, had worked on the project without havingbeen cleared by Respondent and, while he claimed to lack knowledge as towhether this was improper in Respondent's jurisdiction, Lingo admittedthat it was improper in Local 305's jurisdiction14On cross-examination McLean admitted that the truck could be seenfrom the road15McLean testified that this reference was to LingoLounge and look around and pull out." Manning deniedspecifically that there had been any discussion that eveningabout a job that might be going on behind the Lodge.As is evident from the description of the incident in thewarehouse, McLean returned to the site on August 22. Hetestified that he had earlier arranged to have the site stakedout by the owner of a motor home and that when he leftM & M, after appointing additional stewards, he went di-rectly to the Lodge, followed by Manning. Seeking to ob-tainmore "witnesses," McLean testified that he requestedManning to remain at the Lodge and drove to Fairbanks,where he stopped both at the Northward Lounge, findingnobody, and at his home, where he found Godbey andSobier, both of whom agreed to go to the Lodge. McLeanthen went to the office of Julius Kornfiend, assistant man-ager for NECA in Fairbanks,16 where, he testified he ex-plained that he intended to attempt to catch a "select littlecrew that Morrelli had" working behind the Van HornLodge and invited Kornfiend to attend, but the latter de-clined.Returning to the Lodge, McLean testified that twoM & M trucks subsequently pulled in at the warehouseand, after allowing a sufficient interval for work to com-mence, he then led his men from the Lodge, cautioningthem not to engage in any violence since he merely wantedto catch the workers and then talk to Morrelli and Korn-fiend about the matter. However, testified McLean, as hisgroup approached the warehouse, Greenland was ob-served, Godbey began to run, then "the whole pack startedrunning," and "So I run with them ...." Thus, the ware-house was invaded that night.Though McLean's account was cast in a manner tomake it appear that he had laid a carefully formulated trapdesigned to ensnare wrongdoers, Respondent's other wit-nesses, though attempting to corroborate McLean, gave ac-counts which undermined the reliability of that recited byMcLean. Thus, Manning testified that after leaving theM & M facility that afternoon, he stopped at the Lodge tojoinMcLean for drinks and that after one or two rounds,he (Manning) left the Lodge to go home and advise hissons that he would be busy that evening-not, however,because of anything in connection with the Walsh project,but rather because he intended to return to the Lodge tocontinue an evening of conversation and drinking withMcLean. Manning specifically denied that McLean hadmade any mention to him of any job being performed ille-gally prior to the time that Manning had left the Lodge tospeak with his sons. Manning further testified that follow-ing his return to the Lodge, it was approximately 45 min-utes to an hour before the McLean group left for whatManning characterized as a "little party." 17 Sobier ac-knowledged that he and Godbey had been asked to go tothe Lodge by McLean, but he testified that this request hadbeen made during a telephone conversation, contrary toMcLean's testimony that the request had been made in a16Kornfiend had become a member of International Brotherhood ofElectricalWorkers in 1949 and had served as Respondent'sbusiness agentin Fairbanks for 15 years prior to accepting a position with NECA in Sep-tember 197417Manning conceded that he had previously attended a couple of "littleparties" in his home local in Detroit, although he denied ever having previ-ously attended one thrown in Respondent's jurisdiction ELECTRICALWORKERS,LOCAL 1547337face-to-face conversation in the latter'shome.Moreover,thoughMcLean made no mention of having gone toRespondent'shall that evening,Johnson testified thatwhile at the hall, he had encountered McLean,who hadsaid that he believed that a shabby deal existed and hadinvited Johnson to go to the Lodge.Johnson placed thisconversation as occurring at approximately 5 o'clock thatafternoon.Yet, it is more than apparent that at that timeMcLean would either have been at the Lodge with Man-ning or on his way to the Lodge from his meeting with theM & M employees.Finally, while Kornfiend did corrobo-rateMcLean's testimony regarding a conversation in theformer's office that evening, in describing the conversation,Kornfiend made no mention of McLean's having discussedtheWalsh site.Rather,he testified that McLean had askedifM & M was performing"shiftwork" 18 and had saidthat"he had reason to think that somebody was workingon a job out at Fox after hours and he was going to go out,take a look and see if they were."As further support for its defense of suspicion of conspi-racy to abrogate its hiring hall regulations,Respondentpoints to several other factors,although not asserting thatMcLean was fully cognizant of their existence at the timethat he led his group into the warehouse.Thus, it is clearthat Lingo,Klink,Holder,and Hatfield were all membersof Local 305 and that Hill, while not a member, hadworked in the jurisdiction of that local union for 10 or 11years prior to coming to Alaska. Moreover,the four mem-bers of Local 305 had been acquainted with each otherprior to their arrival in Alaska and,in fact, the three em-ployees had contacted Lingo before leaving for Alaska.Similarly,Hill had known Lingo, though not apparentlythe three employee-members of Local 305, before comingto Alaska and had contacted Lingo's wife before journey-ing north.Further,upon arriving in Alaska together duringthe week prior to the incident, Holder and Hatfield hadcontacted Lingo, who supplied them not only with trans-portation around the Fairbanks area, but who also ob-tained part-time work for them with M & M, buildingshelves at one of M & M's projects after first clearing withthe carpenters working there.)Finally, by August 22, all18M & M had switched to a single shift prior to the incident on August22However,service work,ie , "trouble calls" not oertammg to a normallyassignedjob which normally comes in on rather short notice,continued tobe performed by Respondent after normal hoursfLingo,Holder,and Hatfield each denied that the latter two had per-formed any work for M & M other than this part-time carpentry work,which Respondent does not contend was improper Moreover, the two em-ployees testified that they had spent no more than 6 hours on this task,allocated over two or three afternoons, and testified that this work was atrade for living arrangementsMorrelli,upon receiving the GeneralCounsel's subpena,went "on vacation"to an unknown location and, ac-cordingly, was unavailable to explain the M&M documents prepared dur-ing the time that he had been in day-to-day control of M & M's operationsand which Respondent had subpenaed Among the documents producedwas a packet containing a bill for $400,prepared by Lingo, and listing hoursworked by Holder and Hatfield on August 14, 15, 16, and 19, before theywere dispatched to M & M,at "hangers"as the basis for Lingo's claim to$900 "out of pocket"The packet also contained a timecard for Holder andone for Hatfield, showing hours for the four dates in August which corres-ponded precisely with those listed on Lingo's billHowever,the timecardscontained at least three different types of handwriting, two in pencil andone in blue pen,and, additionally,part of the cards consist of what appearsto have been portions of other timecards taped onto the cards in the packetsix alleged discriminatees were living in a complex at One-Half Mile Lawrence Road,North Pole,at which Morrelliand his family resided.This arrangement came about inthe following manner.The complex consists of three facili-ties: a two-story house,an adjoining apartment,and a trail-er-home.In the spring Morrelli wanted to move his familyinto the house,on which work had to be completed. He,therefore,offered to permit Lingo to live rent-free in theapartment for a period of time if the latter would performthe repairs to the house.Lingo, in turn,contacted Green-land, whom he had met while both had been living at theFrontier Lodge,and offered to permit Greenland to live inthe apartment,which had two bedrooms,ifGreenlandwould help with the repairs.Greenland accepted and whenHill then moved to Alaska, he assisted in maintaining re-pair of the house,in return for which he was permitted tomove into the apartment.Then,when Holder and Hatfieldarrived,Lingo offered to let them move into the trailer-home,until they located suitable accomodations,if theywould construct the shelves.Though they did do the work,on the first night that they moved into the trailer-home,Morrelli,apparently inebriated,ejected them. Later, Lingoagreed that Holder and Hatfield,as well as Klink,could allmove into the trailer-home in return for$600 per monthrent.The final element to Respondent'spreincident factors,offered to support its defense, involves the manner inwhich Holder,Hatfield,and Klink were dispatched toM & M on August 21. On August 20, Morrelli had tele-phoned McLean and had requested that Klink be dis-patched.McLean replied that this could not be done asKlink was at or near the bottom of the dispatch list. Then,on the following day, Morrelli called to order five men ona 40-hour,30-day dispatch,the least desirable type of dis-patch since,by accepting such work, an employee relin-quishes his place on the dispatch list for only relativelyshort-term employment.While McLean attempted to per-suade Morrelli to change his request to one which wouldnot force those who accepted to lose their status on the list,Morrelli was adamant and insisted that the call be made ashe ordered.As McLean had suspected, when he began togo down the names on the list, person after person"rolled"the call.Ultimately, Holder, then Hatfield, then Joe Crum-packer and Tom Stuart," and finally Klink accepted theA fourth document is a carbon copy of a payroll check made out to Lingoin the amount of $600 and listing in that portion of the form which appearsbelow the check portion "Reimbursement for Monies paid to terminatedelectricians[sic] for worke [sic] performed[Hangers-Walsh Construction ]"Both Hatfield and Holder testified that they had never seen any of thesedocuments Lingo denied ever having seen the documents other than the billand testified that the $600 check which he had received did not possess thelower portion which is part of the carbon copy and on which the above-quoted words appear He did, however,acknowledge authorship of the billand testified that he had prepared it at Morrelli's direction so that the latterwould have something to cover his(Morrelli's) expenditure of $900 for hissecretary's automobile Lingo admitted that this had been a false claim, buttestified that this had not been an abnormal occurrence with Morrelli, who,Lingo asserted, was prone to adjusting the records to conform to operationsthat he was conducting In this regard,it should also be noted that a firmdid exist by the name of Morrelli and Associates, although the nature of itsoperations appears only to have been known to Morrelli20 Notwithstanding the terms of their dispatch,both Stuart and Crum-packer,the former a member of a Dallas Local of the International Brother-Continued 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDjobs.McLean testified that the call from the prior day forKlink and the fact that Klink and two other members fromLocal 305 had accepted the work led him to suspect thatMorrellt had deliberately placed an undesirable order in aneffort to reach these individuals and, testified McLean, inconnecting these matters with the rumors about night workbeing performed by M & M personnel, he was led to con-clude that Holder, Hatfield, and Klink were, in fact, ac-complices in Morrellt's plan to perform work in contraven-tion of the collective-bargaining agreement and the hiringhall.Yet, had McLean truly harbored this suspicion, it isunlikely that he would have taken the step that he admit-tedly did take on the following afternoon, for when hewent to M & M to appoint stewards, who are responsiblefor being certain that overtime is distributed equitably,21McLean appointed Manning to be one of the stewards-and Klink to be the other.B. Events of August 23In view of the fact that the Walsh job had not yet beencompleted,Klink,Hill,Hatfield, and Lingo were dis-patched to the site on the following morning to completethe work. No secret was made of this assignment. In fact,Lingo called McLean and requested that Sobier be notifiedto report for work, since, as steward, the collective-bargain-ing agreement required his presence. However, Sobier de-cided not to report, fearing that he was being set up by theM & M crew. On that same morning, McLean received atelephone call from Morrelli, who expressed concern be-hood of Electrical Workers and the latter a member of a Fort Worth local ofthat same organization, worked substantially longer than 30 days forM & M without, so far as the record discloses, any request ever being madefor Respondent to waive any objections to their continued employmentStuart testified that when Morrelli had asked him to continue working, thelatter had said that the reason was that he had had to remove over half ofhismanpower and that the situation had changed so drastically that heneeded the two Texas men to finish the jobs While Stuart impressed me asattempting to accurately relate events as they had occurred, Crumpackerappeared more concerned with tailoring his testimony to favor the defenseadvanced by Respondent in this matter This is best illustrated by compar-ing the testimony of these two men with respect to two eventsOn Friday, August 22, Stuart described the groups of employees formedat the M & M trailer-office after work as follows "They [the alleged dis-criminatees] were all friends from before so they were together and the othermembers of M & M Electric they was working together so they were to-gether, and myself and Crumpacker we were new hands, we were outsidersmore or less, so we were just kind of in the middle " Crumpacker, however,chose to describe this same incident in a manner designed to suggest clan-destine overtones "When we returned to the trailer that afternoon the restof the crew was in the trailer and they were all happy to see each other,talking over old times I suppose, when Tom Stuart and I walked into thetrailer and it got very quiet like we were contagious"The second event involved the situation at the trailer-office the followingMonday Stuart described a rifle or shotgun in a truck, partly covered by acoat, and said that Lingo told Crumpacker and him "to take one of thecompany trucks and get on out on the job, that we weren't involved in thisand for us to get out of it " Crumpacker, however, testified that a shotgunwas being taken from the truck when he and Stuart arrived and that "MrLingo told Mr Stuart and myself to get out of there, we had no businessthere,whatever took place there didn't pertain to us, that it was directedtoward Mr McLean and his goons" I do not credit Crumpacker2iArt III, subset 3 27, of the collective-bargaining agreement provides"Job foreman, with the assistance of the Steward, shall be held responsiblefor the equal distribution of overtime However, the job steward or gangsteward shall work all overtime when three (3) or more men work overtimeon his job"cause the newspapers had learned of the incident. WhenMcLean said that he was pleased about that fact, Morrelliresponded "as long as you feel that way about it I'll see youin court," McLean then called Tommy Monson and whenhe had described the conversation with Morrelli, Monsonreplied "it takes two to go to court and I'm not going."The M & M crew did complete work at the site at ap-proximately 1 p.m., but as they were packing up to leave,they observed McLean leading a group of men, somewhatsmaller than on the previous evening, toward them fromthe Lodge. A call to the police, on thecitizen'sband radioin one of the vans, may have been overheard by the Mc-Lean group, but, in any event, they held back from ap-proaching the M & M crew until the police arrived. Mc-Lean testified that he had gone to the site again in an effortto ascertain who "Ralph" was and that he had again decid-ed to take men with him "for my own safety and for wit-nesses."C. The TerminationsLingo, Greenland, Hatfield, Klink, and Hill reported forwork on Monday, August 25, but, with the exception ofGreenland who was assigned to make two shortruns, noneof them were dispatched, although all other M & M em-ployees were dispatched. Later that morning, they werehanded severance of employment forms by Morrelli, with"Pressure from Local 1546. Daniel McLean" written oneach one as the reason for the discharge.22These terminations were but part of a series of eventswhich occurred that day. McLean's first telephone call toLocal 305's Jackson (see In 10,supra)had been mademuch earlier that morning; so early, in fact, that Jacksonhad received it at approximately 8 or 9 a.m. in Fort Wayne.Moreover, during the course of that call, McLean hadsought to ascertain if Hatfield, Klink, Hill, or Lingo, par-ticularly the latter two, had been "troublemakers," but wastold that they had done good work in Local 305's area andthat Local 305 had never received any complaint aboutthem from any other area. Later that morning, McLeaninvited Kornfiend to accompany him to Fox, where a newset of pictures was taken of the electrical work. ThoughMcLean told Kornfiend that M & M had performed this22 Becauseof personal news which he had received Friday night,Holderhad left for Indiana on Saturdaymorning and Hatfield laterbrought histerminationslip to him He had, however, told Morrelli on Fridaynight thathe intended to go to Fort Wayne "to get some things squared away," hadleft his tools in Fairbanks, and had madearrangementswith Mrs Lingo tocare for his children when he returnedThere is some confusion regarding whether Greenlandwas terminated onAugust 20 and then rehiredthe next morningGreenland testified that Mor-relli had made a decision to send him north on a job and on August 20 hadpaid him in full so that he would have sufficientcash once he arrived thereOn the followingmorning,Morrelli said that Greenlandwas not to go northand directed him to return to work in the FairbanksareaDuring examina-tion on the first day of the hearing, Greenland testified that he had gone toseeMorrellion August 20 about termination from the job,but denied ask-ing for a terminationon that or any other dayand, further,denied everhaving mentioned leaving his job on that Wednesday Recalled onthe lastday of the hearing, he acknowledged that he hadbeen terminated on Wed-nesday, August 20 Though Respondentsingles thistestimony out to assailGreenland for "giving false testimony at the hearing,"these answers arereally not inconsistent and, to theextent thatthey could be so construed,appear to have been more the product of confusion than contrivance ELECTRICALWORKERS,LOCAL 1547339work, he did not mention specific names of individualswhom he had been told had performed it 23Aside from the terminations, one other event took placeatM & M's trailer that morning.24 Prior to the discharges,Morrelli had received a call from his wife on the citizen'sband radio and she had told him that she had just beenthreatened. Subsequently, Morrelli told Greenland that hiswife had received a death threat and later that morning heaccused Sobier and Godbey of having threatened his wife,although the matter was dropped when Sobier denied hav-ing done so.That afternoon Jerry Monson and Morrelli met withMcLean in Kornfiend's office. McLean testified that thismeeting had occurred as a result of a telephone conversa-tion with Morrelh, who had said "you win, I've terminatedall the people" and who had told McLean what had beenlisted on the severance of employment forms as the reasonfor the terminations. According to McLean, Morrelli thenasked if McLean wanted to discuss the matter and the lat-ter had said that he did, but only in Kornfiend's office. Atthismeeting, testifiedMcLean, Morrellf had adopted anapologetic tone and had said that he felt badly that thishad occurred, but that he had been confused and had nev-er read the agreement. When Morrellf mentioned what hehad written on the severance of employment forms, Mc-Lean testified that he had immediately responded thatMorrellf knew that was incorrect and that M & M wouldhave NLRB trouble, adding "I never told you to terminatethem." 25 Morrellf replied, according to McLean, that thiswas no problem since he would simply retrieve the formsand, furthermore, asserted that he had only written this onthe forms because the alleged discriminatees had "told"him what to write.26 McLean further testified that JerryMonson had also said that "those guys had told Morrellfwhat to put on those termination slips." Finally, McLeantestified that during this meeting, Morrelli had said thatGreenland had been terminated on Wednesday, August 20,that "I didn't make him a termination slip, I made one forthe rest of the guys," and that Morrelli had acknowledgedtheprobable correctness ofMcLean's assertion thatGreenland had been on the job illegally on Thursday, Au-gust 21, and Friday, August 22. However, McLean's de-scription of this meeting, like so many other facets of histestimony, was utterly lacking in corroboration and, in23 Indeed,askedif he had learned the identity of Ralph after August 25,McLean testified"This was after Monday-it took me several days to findout who Ralph was "24Manning testified that when he had reported for work that morning,Lingo had told him to get out and that he was fired However,while Man-ning testified that he then told McLean about the discharge and that Mc-Lean had told him simply to report to the project on which Manning hadbeen working,McLean did not corroborate Manning's testimony in thisregard I do not credit Manning's uncorroborated testimony and believethat he simply made up this scenario,as he did his report to McLean regard.in tools taken from the site,in an effort to enhance Respondent's defense^s "I knew tight then that there was an NLRB problem" testifiedMcLean26 Subsequently,Morrelli prepared a statement claiming that McLeanhad been responsible for the terminations However,Lingo acknowledgedthat he, in essence,had told Morrelh what he (Lingo)wanted in this state-ment and that Morrelli had then prepared it I accord no weight to thisparticular documentfact,was contradicted in significant respects, though allwho testified were clearly sympathetic to Respondent.Most apparent is the fact that, contrary to what McLeantestified thatMorrelli had said, the fact is that Greenlanddid receive a severance of employment form, as did theother alleged discriminatees. Of course, it could be thatMorrelli had been merely lying to McLean, but there is noapparent reason for him to have done so. On the otherhand, McLean would have a very good reason for attribut-ing such a statement to Morrelli, for it supports his testimo-ny that Morrelli had said that Greenland had been termi-nated the preceding Wednesday, thereby supporting, inturn,Respondent's position that Greenland could not beconsidered a discnmtnatee because he had previously quit.Of greater significance was Jerry Monson's testimony.27First asked to describe this meeting, Monson testified that"It was a general discussion really-McLean had picturesof the Fox job of all the violations on it-or some of theviolations, not all of them-and it was just a general con-versation regarding the position of the Union and the con-tractors and how we could work together for more mutualbenefit."Asked then if there had been any discussionabout why the men had been terminated, Monson testified"Pressure from the Local Union was what was on the ter-mination slips-beyond that there was very little conversa-tion."Asked if Greenland's status had been discussed,Monson testified that there had been a question raised asto whether or not Greenland had been terminated prior toAugust 22, but was unable to recall who had raised thesubject or specifically what had been said in reply by Mor-relliduring the meeting. Finally, asked whether Morrellihad described how he had decided to list the reason fortermination that he had written on the forms, Monson saidthat he did not recall if Morrellf had explained this at theAugust 25 meeting or at a subsequent meeting, but that atone of these meetings Morrellf had "said it was more orless what the fellows wanted on there, the fellows that weregetting laid off."The capstone to McLean's testimony regarding thismeeting was provided by Kornfiend, who denied that therehad been any discussion of the incident at the Walsh site,denied that there had been any mention of overtime onthat day and testified that he did not recall any discussionabout the wording on termination slips, asserting that thatwould have been a matter of primary interest to him asrepresentative of the contractors. Rather, testified Korn-fiend, the discussion had centered on the quality of thework at Fox, with Morrelli saying that the employees in-volved had been terminated and that the termination slips,of which NECA is to receive a copy, already had beenposted in the mail:The talk about terminations came up that he had ter-rmnated some men-our office receives a copy ofthese terminations-they come out I believe in four27Monson testified that earlier that morning, when he had gone to theM & M trailer-office, he discovered the alleged discnmmatees, with theexception of Greenland, in the trailer and had gone outside where he wasengaged in conversation with Greenland when Morrelli led the alleged dis-criminatees outside and had said to them "this is my partner, I'd like youfellows to look him in the eye and see if you think he's the one that turnedus in "He testified that no one replied affirmatively to Morrelli 340DECISIONSOF NATIONALLABOR RELATIONS BOARDcopies, our office receives one, the employeereceivesone, the office of the Union receives one, and at thattime we had not received them and he had told methey were in the mail- This was the only talk we hadabout terminations.A subsequent meeting involving McLean, Jerry Monson,and Morrelli was conducted in September. Thismeetingwas taped by McLean and all present were aware that theirwords were being recorded. Without belaboring the matter,a review of the substance of the comments and of the tenorof the conversation discloses that both M & M officialswere concerned with protecting their firm's position andthat, toward that end, they expressed outright willingnessto, as Morrelli phrased it during this meeting, "take eachone [alleged discriminatee] in succession and I'll nip eachone." Consistent with that approach, during the course ofthemeeting Morrelli, joined to some extent by Monson,admitted that Respondent's accusations were accurate, in-cluding that Lingo had caused problems; Lingo had doneterriblework;28Respondent's observations concerningpoor workmanship at Fox and Walsh were probably accu-rate; Lingo should not have been trusted; the alleged dis-criminatees had formulated the language used to explainthe terminations on the severance of employment forms;and Greenland had been terminated on Wednesday, Au-gust 20, after which he had no longer been on M & M'spayroll.Yet, Respondent introduced a carbon copy of apayroll check for $265.95, made out to Greenland and dat-ed August 25. But then, as Morrelli promised McLean dur-ing the recorded meeting, ". . . I caused a lot of this f-hassleand I'll do every goddamn thing I can to straightenitout."V. ANALYSISFour conclusionsemerge inthismatter. First, notwith-standing Respondent's protestations that no one was in-j ured on August 22 and that no jury would return a verdictagainstMcLean's group for their conduct,it ismanifestthat acts of violence were both threatened against and di-rected against the alleged discrimmatees on the evening ofAugust 22 by Respondent and the magnitude of this con-duct was serious. Thus, the group led by McLean outnum-bered the M & M employees initially cornered in thewarehouse by better than 2 to 1, thereby serving to magnifythe yelling, cursing, and name calling directed at the fourM & M employees.29 Nor were the McLean group's com-mentsconfined to simple name calling, for a number ofthreats were made to the effect that the four M & M em-ployees would be killed were they toremain inAlaska,threats which can only have been reinforced by the factthat several of McLean's group had picked up tools uponentering the warehouse. Moreover, the tools were not sim-ply brandished in a menacing fashion. Johnson struckKlink with a hammer and with sufficient force to draw28 In this regard, at one point during the meeting McLean states "Thosepictures and that other evidence in that file there will for damn sure con-vince [indiscernible] to drop those charges "29 In these circumstances,ithardlymeans much that,asRespondentpointed out, Greenland had once been a bouncer in a bar Bouncers are notexpected to stop misconduct by groups greater in numberblood. Although Johnson denied doing this, I do not credithim.When describing the incident at the hearing, Johnsondisplayed such strong contempt for the allegeddiscrimina-tees that at times he appeared to border on complete loss ofself-control as, to some extent, his above-quoted descrip-tions of the incident disclose. If, almost 5 months after theevent and in the neutral atmosphere of a courtroom, John-son displayed such intensity, it is not hard to conclude thathe was fully capable of striking Klink with the hammer inthe heat of the moment. Indeed, it was Johnson who subse-quently attempted to demonstrate to Greenland how muchhe would "like to tear your guts out" by trying to force hishand under Greenland's rib cage. Moreover, Johnson dis-played a tendency to slant his testimony in Respondent'sfavor as illustrated by his description of how he had dis-armed Klink when the latter appeared ready to do harm toMcLean-testimony which was controverted by McLean'sdescription.Nor was the aggressive conduct thateveningcommitted solely by Johnson, for it was McLean,himself,who later aimed and drove his automobile at the M & Memployees walking along the Van Horn Road. While Re-spondent characterized this incident as a "quick swerveand nothing more," one wonders how innocuous it wouldhave been had one of the M & M employees been tooslow in diving into the ditch. Shortly thereafter, McLeanthen led his group in blocking the camper occupied by thealleged discriminatees, as well as by Lingo's wife and child,on a lonely part of the Van Horn Road. Contrary toRespondent's contention, this conduct can most aptly becharacterized as "violent."Moreover, the events of August 22 were followed on thenext day by a second visit to the site by McLean, accompa-med by several other men. Thistime,however, a furtherrepetition of the events of the preceding evening was for-stalled by the summoning of the police. In this regard, I donot credit McLean's claim that he had returned to the sitein an effort to ascertain the identity of "Ralph." There isno evidence that he exerted the least effort to learn Ralph'sidentity while at the Walshsite,nor is there any evidencethat he made any other effort that day to obtain that infor-mation, though it is clear that he did speak with both Mor-relli and Tommy Monson, as well as with Steward Sobier,on that day. Surely were McLean as concernedas he hasportrayed himself with respect to Ralph's identity, hewould haveat leastinquired of these individuals about thematter. Therefore, I find that on the evening of August 22,Respondent did engage in acts of violence and threatenedviolence against the alleged discriminatees and, further,that Respondent, at the very least, gave the impression ofan intention to repeat its violent conduct on August 23.The second conclusionemergingfrom a review of theevidence is that Respondent's defenseof longstanding sus-picion of improper work and of efforts to ascertain where ithad been occurring is merely a pretext, constructed in aneffort to justify its conduct on August 22 and 23. This con-struction, however, succeeded only in generatinga series ofinconsistencies. Thus, while McLean claimed that employ-ee reports concerning the possibility of overtime work hadbeen received by him as early as June, only one employeesupported him in this respect, and McLean admitted thatdespite these purported reports, he was uncertain if he had ELECTRICALWORKERS,LOCAL 1547341ever taken the quite elementary step of checking M & M'sreportsreflectingthe hours that employees had been work-ing.He alsoclaimed that since June the Monson brothershad expressed suspicion regarding night work, but only oneof these brothers, Jerry, was called asa witnessby Respon-dent and, rather than corroborate McLean in this respect,JerryMonson testified that he had not been familiar withM & M's projects in the Fairbanks area until he hadmoved there in August. Moreover, contrary to McLean'stestimony regarding Jerry Monson's assertedAugust ex-pressionsof suspicion concerning the possibility of work atFox and on Van Horn Road,it isquite clear that Monsonwould not have made such statements, since Monson testi-fied that he had become fully aware that M & M had con-tracts for these projects and, indeed, had received com-plaints about the caliber of work performed at Fox. In fact,it isa fair conclusion that McLean also had become awareof both the Fox and Walsh projects well before August 21,sinceshortly after arriving in Fairbanks, Jerry Monson hadprovided McLean witha listofM & M's projects, whichpresumably identified both of thesesites aslocations whereM & M was or would be performing work.McLean's recitation of the events of August 21 furtherdemonstrated the unreliability of his testimony. Thus, hetestifiedthatMonson's suspicion of work at Fox had beenwhat had led him to thatsite.Yet, he failed to explain howhe knew where in the Fox area to locate the work in lightof the sparse information about it with which he had as-sertedly been provided by Monson. He claimed to havewanted pictures of the poor workmanship, but admittedlywaited until Monday, August 25, to have them taken. Hedid claim that pictures had been taken on August 21 buthad not turned out properly. However, he identified a Po-laroid camera as being the type of camera with which thepictures were taken and, accordingly, it would have beenimmediately apparent that the pictures assertedly takenwere defective. Notwithstanding his claim of several tripsto Fox after August 21, it was not until the day of thedischarges of the alleged discriminatees that he again, un-der his version, made an effort to have new pictures taken.Given his efforts much earlier thatsame morningto ascer-tain from Jackson adverse information regarding the dis-criminatee, it appears that the pictures were taken on Mon-day as part of an effort to construct justification for theconduct on August 22 and 23.McLean journeyed to the Walshsiteon August 21, buthere again his testimony was such that its unreliability be-came manifest.On direct examination regarding this trip,he claimed that the M & M truck which he had observedthere had been located behind a dirt pile, thereby convey-ing theimpressionof clandestine activity. Not until cross-examinationdid he acknowledge that, without regard tothe truck's location in relation to the dirt pile, it had beenvisible from the road. On direct examination he also con-tended that work had been in progress inside the ware-house that evening, but pressed for an explanation of howhe could ascertain this by looking through the window ofthe Van Horn Lodge, he was able only to reply that thedoors on the truck had been open and that electriciansnormally did not work alone. McLean claimed that he thenwent to town for "witnesses" in view of the fact that hesuspected that Lingo was "one of the characters" at workin the warehouse that evening. However,there is no evi-dence that would support a finding that Lingo'sname hadcome to McLean's attention by the time that he purported-lymade this visit to the warehouse. Indeed, McLean ad-mitted that on his first trip to Fox, he had not sought thenames of the specific individuals who had worked forM & M at that location and that his subsequentinquirieshad initially provided him only with nicknames-nick-namesfor which only subsequent investigation had yieldedcorresponding actual names.Indeed, Respondent's efforts to buttress its defense witha cloak of respectability led onlyto numerousconflictsamong its witnessesas they attempted to construct a coher-ent pattern of conduct immediately prior to the time thatMcLean's group entered the warehouse. For example,whileMcLean included Johnson among the "witnesses"who had returned with him to the Walsh site on August 21,Johnson unequivocally denied being with McLean or attheWalsh site that evening. Manning claimed to have beenwithMcLean at the Walshsite on the eveningof August21, but McLean did not list Manning as being among thosewho had returned to the warehouse with him that night.McLean testified that upon his return to the warehousewith the "witnesses," he had examined the inside of thewarehouse, discovering and identifying the electrical workthat had been performed. Manning, however,testified sim-ply that the group merely pulled in at thesite,lookedaround, and pulled out. He madeno mentionof ever enter-ing the warehouse or of inspecting work performed there.He specifically denied that any discussion had taken placethat evening regarding a job in progress behind the Lodge.Nor did thetestimoniesof these twowitnessescorrespondconcerning the events of the followingevening,prior totheir dash from the Lodge to the warehouse. Thus, whileMcLean portrayed his trip to the Lodge as pursuant to acarefully laid trap designed to catch the wrongdoingM & M employees, Manning testified that the eveninghad begun merely as an end-of-the-week social event,with no initial mention of work being performed illegally.Each testified that he had been the one who had left theLodge to go to town for a short time. Neither made anymention of the other's departure for a short period follow-ing their initial, postworkday arrival at the Lodge. It isclear that at one point McLean did go to town. Whether hewent to his home to summon Godbey and Sobier to theLodge or called them at some other point is disputed.However, he did go to NECA's office to speak with Korn-fiend.About what? McLean testified that it was to alertKornfiend to the planned raid on Morrelli's group at theWalsh warehouse. Kornfiend, however, made no mentionof the Walsh site and, instead, testified that, after inquiringabout M & M performing "shift work," McLean had saidthat he intended to check to see whether overtime workwas being performed at Fox. Therefore, while there is adegree of consistency regarding the events that occurredprior to McLean's entry into the warehouse on August 22,there is no consistency among Respondent'switne,. ses con-cerning the details of these events. Given the disparity andthe significance of the events for which corroboration islacking and for which inconsistencyexists,the matter par- 342DECISIONSOF NATIONALLABOR RELATIONS BOARDtakes more of a contrived defense than of a simple conflictin perceptions and memories of events.In an effort to support its defense,Respondent points toa number of other factors which it contends are relevant toestablishing that a conspiracy,as suspected by Respon-dent,existed among the alleged discriminatees:four ofthem were members of Local 305 in whose jurisdiction afifth had worked regularly;four of them had known eachother prior to coming to Alaska and a fifth had knownLingo before he had come to Alaska;Lingo had driven twoof them around town when they had first arrived in Fair-banks and had obtained temporary carpentry work forthem with M & M; and all of them were living in the samecomplex at the time of the incidents giving rise to this com-plaint.Yet, a parallel examination of the situation ofRespondent'switnesses discloses thatManning and Mc-Lean's father had been members of and friends in the samelocal union in Detroit for a number of years and that Sobi-er and Godbey had been renting a part of McLean's homeat the time of the August incidents.True,both Sobier andGodbey had been paying rent for their living arrange-ments. However,it is also true that the discriminatees hadalso provided, or agreed to provide,consideration in returnfor the quarters furnished them in the North Pole. Further-more,Respondent has not contended that the carpentrywork performed by Hatfield and Holder constituted a vio-lation of either the collective-bargaining agreement orRespondent's internal regulations.Of greater significanceis the fact that there is no evidence that McLean or any ofhis "witnesses"had been aware of any of these factors atthe time they entered the warehouse on August 22. Thus,thesematterscanhardlybe relied on to justifyRespondent's conduct that evening.To similar effect is Respondent's contention concerningthe purported suspicion arising from the abnormal terms ofthe dispatching order placed by Morrelli on August 21 andthe acceptance of that work by Holder,Hatfield, andKlink.Morrelh's "vacation,"of course,precludes inquirywith regard to his reason for making that request.Yet, heapparently meant to observe the terms of that order, for helater asked Stuart and Crumpacker to remain for longerthan 30 days because of inability to complete jobs due tothe loss of workers; at least,thatwas his explanation.Again,however,the significant point is that I do not creditMcLean's assertion that the order and the identity of thosedispatched led him to suspect their participation in a con-spiracy.Aside from my unfavorable impression of Mc-Lean,the simple fact is that had he truly felt as he claimed,it is inconceivable that within 24 hours he would have ap-pointed Klink as a steward.Ihave no doubt that it was suspicion of misconductwhich led McLean and his group to the Walsh site on Au-gust 22.His initial comments to Klink and Hatfield thatevening leave no doubt of that fact.However, I do notcredit Respondent'switnesses, particularlyMcLean, whenthey attempted to testify in support of a defense that theirsuspicions had been longstanding and that their anger waswarranted by the difficulty which had been encountered intrying to develop evidence of this misconduct.Rather, Ibelieve that McLean jumped to the conclusion that mis-conduct was occurring at the Walsh site, decided upon ashow of force to remedy it, and then later,confronted withan unfair labor practice charge, attempted to conceal thehastily conceived course of action which he had followed.That this was, in fact,what had occurred is supported bythe third conclusion emerging from these facts:that theevidence will not support Respondent's argument that thealleged discriminatees were performing work improperlyon August 22. In broaching this point,one matter is para-mount-Respondent'scollective-bargainingagreementdoes not prohibit overtime.It simply requires that overtimebe distributed equally. Moreover, in doing so, it makes thesteward,in part,responsible for ensuring equitable distri-bution and requires that the steward be assigned to workovertime when three or more men work overtime. Here,there is no evidence that M & M was distributing over-time unequally.Yet, the reports filed by M & M and re-flecting the hours worked by employees could have beenproduced by Respondent if, in fact,they showed an inequi-ty.Moreover,while Lingo and Morrelh could have calledRespondent's hall when it became apparent on August 22that overtime work would be necessary,there is no require-ment that they do so. The only implicit requirement inarticle III,subsection 3.27, is that an employer notify asteward of the overtime-and Klink was notified and didwork that evening. Furthermore,on the following morning,Respondent,perceiving that Klink was no longer to beconsidered a steward,did notify Sobier,through McLean,that work was to be performed at the Walsh site.This alsoshows that no effort was being made to perform work atthe Walsh site secretly. True,the terms under which Klink,Holder,and Hatfield were dispatched provided that theywere to work only 40 hours a week and the work whichthey were performing was overtime work.On the otherhand, it appears that service work is overtime work andthat service work is an expected facet of electricians' work.Moreover, that the terms under which dispatches are madeare somewhat flexible is illustrated by the retention ofStuart and Crumpacker for more than a 30-day periodwithout,so far as the record discloses,clearing the matterwith Respondent,even though these two employees, likeKlink, Holder,and Hatfield,had been dispatched for onlya 30-day period.In short,Morrelli had been advised onshort notice that work at the Walsh site had to be complet-ed, those employees who were available were selected, anda steward was among the employees who worked thatnight.Therefore,I find that the evidence does not supportRespondent's assertion that the work being performed attheWalsh site on the evening of August 22 was illegal andimproper.The final conclusion emerging in this case is that theterminations of Lingo, Greenland,Hill,Holder,Hatfield,and Klink were intended by Respondent and resulted di-rectly from Respondent's conduct. While Respondent con-tends that the terminations were no more than an addedfacet of a conspiracy among the discriminatees,Respon-dent's intent to cause a severance of the discnminatees'employment with M & M is demonstrated by the Mc-Lean group's demands on Friday that the alleged dis-cnminatees leave the State. A similar demand was made byMcLean during his conversation with Jackson early Mon-day morning and was reinforced when McLean later told ELECTRICALWORKERS,LOCAL 1547343Jackson that he wanted the men kept out of Alaska. Quiteobviously, the discrimmatees could not continue employ-ment with M & M from another State. Moreover, Re-spondent took various action to support those demands.On Friday night, threatening words and conduct accompa-nied these demands, and these threats were then repeatedto Jackson on Monday. McLean collected the dues receiptsand, although he contended that this had been done toascertain if they had been forged, his ultimate admissionthat collection of the receipts would not really achieve thatobjective and his further admission that he had been awareof the identities of the M & M personnel when his grouphad entered the warehouse demonstrate the transparencyof his asserted reason for collecting the dues receipts. In-deed,Manning's retort to Holder's demand that his cardbe returned ("you're not going to need it anyway"), madewhileMcLean's group was blocking Lingo's camper,makes clear that the true purpose for collecting the duesreceipts was to prevent the M & M group from continuingto work in Alaska and to reinforce the earlier demand thatthey leave the State. Similarly, on the following dayMcLean again led a group to the Walsh site. This timethere was no repetition of the events of the preceding eve-ning.Whether that occurred because the M & M grouphad been heard summoning the police or because McLeanhad never intended a repetition, but had intended only to"show the flag," is not clear. What is clear, however, is thatMcLean's asserted purpose for going to the Lodge on Sat-urday, to attempt to ascertain the identity of Ralph, wasnot the real reason for his presence. There is no evidencethatMcLean made any inquiries about Ralph while at thesite and, more significantly, though he admittedly spokewith both Morrelli and Tommy Monson, as well as Sobier,on that Saturday, he made no apparent effort to ascertainthe identity of Ralph.It is, of course, true that there is no direct evidence ofany request by Respondent that M & M discharge the sixalleged discriminatees. However, Respondent's conduct ofAugust 22 and 23 clearly was intended to send a messagetoM & M concerning the continued employment of thesesixmen. Thus, Respondent was undoubtedly aware thatMorrelli would become aware of what had taken place onFriday night at the warehouse, as in fact he did. Moreover,despite the assertion, supported only in part by the testimo-nies of Respondent's witnesses, that the trucks had beenremoved from the Walsh site for protection, the fact thatthey were taken to NECA rather than to M & M's office-trailer, shows, as Manning admitted at one point on cross-examination, that Respondent's intention was to impresson M & M the fact that no further work was to be per-formed by these men. This point can only have been re-newed by the fact that when some of the alleged discrimi-natees returned to work at the same site on Saturday,McLean again led a contingent of "witnesses" to that loca-tion.Nor can the threat to Morrelli's wife be overlooked.While there is no evidence that Respondent was the sourceof that threat, it is clear that from whatever she told herhusband about it, he construed it as originating with Re-spondent, as illustrated by the accusation which he subse-quently leveled at Sobier and Godbey in connection withthe matter. Indeed, given Respondent's demonstration of apenchant for threats, it would not be illogical for Morrellito have connected the threat against his wife with the re-cent threats of Respondent.The circumstances of the discharge also demonstratethatMorrelli was merely accepting the inevitable and pur-suing the course which Respondent wanted M & M to fol-low. This he made clear by what he wrote on the severanceof employment forms. Respondent, however, argues that itwas the discriminatees who told Morrelli what to write onthe forms and, indeed, both Morrelli and Monson madestatements to that effect during their meeting with McLeanin September. However, this meeting was being taped. Allpresent knew that. A review of the tape and the transcriptprepared from the tape discloses that both Morrelli andMonson were endeavoring to assist Respondent in dispos-ing of the unfair labor practice charge filed by, at thatpoint, Greenland-a logical procedure in light of the needto restoreM & M to Respondent's good graces. Conse-quently, I accord no weight to the statements by Morrelliand Monson that the discriminatees were the ones whotoldMorrelli what to write on the termination slips. More-over, even if that were the case, there is no denial of thetruth of those statements and it hardly diminishes theirimpact to say that the discriminatees insisted that the truereason for their terminations be recited on their severanceof employment forms. Further, that the terminations werethe result of Respondent's conduct is shown by Morrelli'scomment to McLean during their telephone conversationof that date "you win, I've terminated all the people."Though McLean testified that it was this comment that ledto the meeting in Kornfiend's office, Kornfiend did notcorroborateMcLean's testimony that these terminationshad been discussed during that meeting, and JerryMonson's corroborative testimony was extracted by pain-fully prolonged questioning which served to demonstrateonly that Monson was trying to help his friend McLean 30What this shows is that McLean was satisfied that the ter-minations had occurred. This satisfaction ceased onlywhen he later learned that the true reason for the termina-tions had been recited on the severance of employmentforms. At that point he began to attempt to cover his tracksin an effort to prevent issuance of a remedial order by theBoard.Therefore, I find that the object of Respondent's con-duct was to secure the termination of the discriminatees'employment with M & M and that it was that conductwhich, in fact, occasioned the terminations of August 25.These four conclusions-that violence was undertakenby Respondent; that Respondent failed to establish that itsconduct had resulted from ultimate discovery of miscon-duct long suspected but not previously provable; that theevidence is not sufficient to show that the M & M person-nel were acting improperly by working during the eveningon August 22; and that Respondent intended the employ-30 Similarly, I do not credit Monson's testimony that on the morning ofAugust 25, Morrelli led the discriminatees to Monson and told them to lookMonson in the eye and indicate if they thought that Monson had been theone who had "squea;ed on us" Aside from Monson's friendship with Mc-Lean and obvious desire to be helpful to Respondent, such conduct byMorrelli simply does not make any sense and, in the circumstances, is inher-ently implausible 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDmentof the six discriminatees with M & M to be termi-natedand that the terminations did result fromRespondent's violent conduct-provide the basis for ana-lyzing the legal principles pertinent to this case.Section 8(b)(1)(A) of the Act makes it an unfair laborpractice for a labor organization to restrain or coerce em-ployees in the exercise of their rights,interalia,to engageor to refrain from engaging in concerted activities for mu-tual aid or protection. Section 8(b)(2) of the Act makes itan unfair labor practice for a labor organization,inter aka,to cause or attempt to cause an employer to discriminate inregard to employment to encourage or discourage member-ship in a labor organization. Though a literal reading ofSection 8(b)(2) would render unlawful any action by a la-bor organization impinging upon the employment relation-ship as such action would have the natural effect of en-couraging or discouraging membership, that section of theAct had not been construed literally. SeeRadio Officers'Union of the Commericial Telegraphers Union, AFL [A. H.Bull Steamship Company] v. N.L.R.B., 347 U.S.17, 41-42(1954). Only where a labor organization's conduct, whichimpinges on the employment relationship, is motivated byintent to discriminate to encourage or discourage member-ship or where that labor organization'sactionsare arbi-trary, invidious, or irrelevant to union interests is Section8(b)(2) violated.See Ashley, Hickman-Uhr Co.,219 NLRB32, 33 (1974);Philadelphia Typographical Union No. 2 (Tri-anglePublications, Inc.),189 NLRB 829, 829-830 (1971).Consequently, in the instant case, had Respondent merelyrequested the discharge of the discriminatees for contractu-al violations committed, this matter would be governed byentirely different principles. SeeLos Angeles Paper Han-dlers' Union No. 3 (Gravure West),181 NLRB 417, 419-420(1970);Columbus Typographical Union No. 5 (The DispatchPrinting Company),177 NLRB 855, 856 (1969), affd. 437F.2d 454 (C.A. 6, 1971).Instead, though requested by Klink to resolve the matterthrough internal union procedures and though asked byHatfield to have the matter resolved by contactingM & M, McLean rejected any peaceful procedures forsettling the dispute and opted for a show of force, therebysupplantingM & M's right to control workassignmentsand to select personnel for employment and, also, sup-planting the grievance procedure which the parties hadchosen in their collective-bargaining agreement as themeansfor resolving disputes peacefully.It isthis very typeof violent conduct which the Board has condemned-re-peatedly and for quitesome time.Abe Meltzer, Inc.,108NLRB 1506, 1508-9 (1954), enforcement denied 224 F.2d78 (C.A. 2, 1955);Teamsters and Chauffeurs Local 729(Penntruck Co., Inc.),189NLRB 696, 698-699 (1971);Brewers & Maltsters Local 6 (Custom Packaging Corpora-tion),192 NLRB 1263, In. 2 (1971).In its brief Respondent points to the decision of theUnited States Court of Appeals for the Second Circuit,refusing to enforce theMeltzerdecision. However, largelyin view of the legislative history showing Congress' concernwith preventing violence, the Board has adhered to its orig-inal position in thatcase,Teamsters Local 729, supra,and Iam bound by the Board's decision in that regard. More-over, inMeltzer,the court pointed out that the cornerstoneof its reason for refusing to enforce the Board's order wasthe collective-bargaining agreement: "employees have noprotected right under Section -/ to violate the valid provi-sions of a collective bargaining agreement [p. 80J." In theinstant case, as found above, there has been no showingthat the discriminatees did violate the overtime provisionsofRespondent's collective-bargaining agreementwithNECA-no evidence that overtime work had not been dis-tributed equally or that M & M had failedto assign asteward to the Walsh site because more than two workershad been assigned overtime work there. Nor, in reality, hasthere been a showing that Klink, Holder, and Hatfield vio-lated the terms of their dispatch as it appears to have beenapplied-an unexpected need arose to have work per-formed, that work appears to qualify as "service work,"which is the type of work arising on short notice and usual-ly performed after normal hours, and the terms of dis-patches appeared to be subject to some degree of flexibili-ty, as illustrated by the retention of Stuart and Crumpackerformore than 30 days, notwithstandingthe initial re-striction of their dispatch to 30 days. Consequently, thiscase isnot governed by the court's decisioninMeltzer,butispurely a case where Respondent took it upon itself todecide that the men should not be working and then em-barked on a course of violent conduct designed to imposethat policy upon the six discriminatees and upon M & M.In so doing, Respondent violated the discriminatees' rightto refrain from promotion of that policy and engaged inconduct which undermined the integrity of the agreed-upon peaceful method for resolving disputes and whichalso undermined the overall statutory objective, as set forthin Section 1(b) of the Act, of avoiding or substantially min-imizing "[i]ndustrial strife which interferes with the normalflow of commerce and the full production of articles andcommodities for commerce."Therefore, I find that Respondent violated Section8(b)(1)(A) of the Act on August 22 by threatening employ-ees with physical harm, threatening to kill employees, as-saulting employees, confiscating employees' dues receipts,confiscating the trucks and tools of M & M which had theresult of forcing its personnel to walk to Fairbanks, andcreating the impression of attempting to run over and hitthese employees with an automobile as they walked alongthe Van Horn Road toward Fairbanks. I further find thaton the following day, Respondent returned to that samesite either with the object of repeating its conduct of thenight before or with the object of creating the impressionthat such conduct might be renewed. Finally, I find thatthis conduct was undertaken with the objectiveof causingthe termination of the six discriminatees and that, in fact,M & M did terminate these individuals because ofRespondent's conduct.Respondent, however, raises a series of defenses whichgo beyond the facts underlying the violations of the Act.Thus, it contends that M & M and NECA are indispensa-ble parties to this proceeding and that thefailure to lointhem as respondents merits dismissal of the complaint.However, it is settled that "the absence of joinder of theemployer" does not preclude entry of a remedial orderagainst a labor organization.Radio Officers' Union, supraat54. Similarly, while Respondent contends that the discrimi- ELECTRICALWORKERS,LOCAL 1547345natees are not entitled to relief because they failed to ex-haust remedies assertedly available to them through theadministrative hiring hall appeal procedure or through thegrievance procedure in the collective-bargaining agree-ment, it is also settled that such procedures may not berelied on to preclude parties from access to the Board'sprocesses: "the overriding public interest makes unimped-ed access to the Board the only healthy alternative, exceptand unless plainly internal affairs of the union are in-volved."N.L.R.B. v. Industrial Union of Marine & Ship-buildingWorkers [United States Lines Co.],391 U.S. 418,424 (1968).Respondent further argues that Greenland should not befound to have been terminated on August 25, because hisemployment with M & M had been terminated on Wed-nesday of the preceding week. This contention is based oninformation provided to McLean by Morrelli during thetaped September meeting in which M & M's officials wereattempting to aid Respondent "nip each" discriminatee. Inview of the purpose of this meeting, I am according noweight to statements adverse to the interests of the discrim-inateesmade during the course of that meeting. In fact,Greenland testified that he had been terminated on August20, but that this had been done so that he could go northon another job for Morrelli. On the following morningMorrelli reversed direction, said that he no longer intendedto send Greenland north and instructed Greenland to re-turn to work. Respondent has not shown that this proce-dure violated either the collective-bargaining agreement orthe procedures for operation of the hiring hall. When ter-minated on August 25, Greenland was given both a checkand a severance of employment form. Accordingly, it isclear that Greenland continued working for M & M afterAugust 20, that he was compensated by M & M for thatwork, and that he was terminated August 25. In these cir-cumstances, I find Respondent's argument concerningGreenland to be without merit. Similarly, though HolderleftAlaska, it is clear that he had made arrangements toreturn to continue working. That he did not do so can onlybe attributed to his termination. Absent that termination,he would simply have been absent from work for a fewdays, so far as the record shows.Respondent's primary arguments are devoted to theoverall contention that the discriminatees had been in-volved in a conspiracy to violate the collective-bargainingagreement and that, consequently, no violation should befound or that, in any event, no remedial relief should begranted which would provide any benefit to these "conspir-ators." At the outset, one point should be made most clear:even were Ito find that the discnminatees had engaged inthe misconduct attributed to them by Respondent, I wouldstill find a violation in this case. "A proceeding by theBoard is not to adjudicate private rights but to effectuate apublic policy."Industrial Union of Marine & ShipbuildingWorkers, supra.Thus, even if the discriminatees had com-mitted acts which were wrongful under the collective-bar-gaining agreement, that does not excuse Respondent'squite clearly unlawful conduct in violation of the Act.Moreover, as found above, there is no evidence sufficientto find that the M & M personnel were acting improperlywhen they worked in the Walsh warehouse on the eveningofAugust 22. Finally, as also found above, whileRespondent'switnessesmade every effort to construct aplausible story to support the overall defense that there hadbeen a longstanding suspicion of work being improperlyperformed, their demeanor, confirmed by the inconsisten-cies among thosewitnessesand the unreality of the sub-stance of portions of their testimonies, convinces me thatthe entire sequence of events prior to the August 22 inci-dent, as related by thosewitnesses,was completely fabri-cated and utterly untrustworthy.This is not, however, to be construed as placingangelicwings on the discriminatees. Rather, it merely means thatthe rumors, suspicions, etc., which Respondent'switnessesclaimed to have experienced prior to the evening of August22 were, by and large, simply not credibly shown to haveoccurred. Following the August 22 incident, however, Mc-Lean set upon a search for reasons to "nip each"discrimi-natee-a search which continued right into the room dur-ing the hearing in this matter. As a result,some items weredisclosed which were anything but favorable to several ofthe discriminatees. Thus, Lingo, Hill, and possibly Green-land did perform shabby work at Fox, althoughit isunlike-ly that Respondent would have sought theirterminationsunder ordinary circumstances because of this, but wouldprobably have merely sought to have them correct the poorworkmanship on their own time, consistent with the nor-mal procedure in such circumstances. Moreover, Green-land may have performed duties other than those of a ma-terialhandler at Fox and it is crystal clear that Lingopermitted his son to work there, even though the latter hadnot been cleared through Respondent's hall. This was quiteclearly improper conduct which undermined the purposeof a hiring hall and to the extent that Hill and Greenlandknew of this, they also acted improperly in continuing towork without reporting it. Again, however, there is noshowing that, assuming Hill and Greenland were aware ofthe nonclearance of Ralph Lingo, this conduct was consid-ered sufficiently severe to warrant termination of employ-ment, as opposed to a fine or some other lesser disciplinaryconduct.The most serious charge leveled against the discrimina-teesby Respondent is the one involving the performance ofa considerable amount of work, not simply qualifying asservice work, at times not consistent with the terms of theirdispatch and possibly prior to being dispatched. Re-spondent's counsel made every effort to attempt to es-tablishwhat had been taking place. However,it is clearthat his ability to get to the bottom of thismatter washampered severely by the fact that Morrelli had gone "onvacation" after having received the General Counsel's sub-pena 31Without Morrelli, Respondent'scounsel was leftwith considerable documentation which couldnot be ex-plained except by calling the discriminatees who were,themselves, unable to explain what had been taking place.31Though Respondent assails the General Counsel for waiting so long toserve a subpena on Morrelli, it hardly seems likely that had the subpenabeen served earlier,Morrelli would have remainedIn this regard, I amdisregarding the attack in Respondent's brief which is made on the investi-gation in this matter That is simply not a matter within my scope or juris-diction.Board's Statements of Procedure, Series 8,as amended,Sec 101 4 346DECISIONSOF NATIONALLABOR RELATIONS BOARDTo some extent,the conclusion that Morrelli was fabricat-ing bills as a means of garnering additional money fromM & M and others is inferable. That, however, would not,of itself, indict the discnminatees. Moreover, Lingo admit-ted knowingly participating in this fabrication on at leastone occasion.But again,that cannot be held against theother five discriminatees,though the names of two of themwere used,and there is no showing that Respondent wouldhave ever concerned itself or applied any sanction againstLingo for this type of conduct.Other matters, such as Lingo's arrangement with Morrel-liand the very high amount of overtime for which Hill wascompensated by his final paycheck, may well indicate animpropriety through performance of additional work. Lin-go was not, in my judgment, a straightforward individualwhen questioned on this facet of the case and I do notcredit many of his answers in connection with his relation-ship with Morrelli. However, the point of the instant pro-ceeding was not one of litigating whether or not there hadbeen a contract violation or a hiring hall violation. Respon-dent had its opportunity to do that and rejected peacefulprocedures for resolving those issues in favor of conductwhich violated the Act. A major purpose of the Board'sremedies for such violations is to deter future repetitionand to restore the parties to the positions which they occu-pied prior to the unlawful conduct. Once that is accom-plished, Respondent will then be free to consider what con-tract and internal disciplinary proceedings it may wish toinstitute, subject, of course, to the restrictions that it not bediscriminatorily motivated and that it not be motivated bya desire to retaliate against the discriminatees.Until that isaccomplished, public policy as reflected in the Act pre-cludes Respondent from seekingto bespared from obliga-tions arising from its violations of the Act by relying onmatters that could have been considered through the verypeaceful procedures which Respondent rejected and sup-planted by its unlawful conduct.VI. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above, occurringin connection with the operations of M & M ElectricCompany and National Electrical Contractors AssociationAlaska Chapter, as described in section I above, have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead,and have led, to labor disputes burdening and obstructingcommerce and the free flow of commerce.CONCLUSIONS OF LAW1.International Brotherhood of Electrical Workers, Lo-cal 1547, is a labor organization within the meaning ofSection 2(5) of the Act.2.M & M Electric Company and National ElectricalContractors Association Alaska Chapter are employerswithin the meaning of Section2(2) of the Act,engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.3.By threatening employees with physical harm, threat-ening to kill employees,assaulting employees,confiscatingemployees'dues receipts,confiscating trucks and toolsowned by M & M Electric Company, and forcing its em-ployees to walk to Fairbanks,and by giving the impressionof attempting to run over and hit employees walking along-side the Van Horn Road,Respondent engaged in acts ofviolence arising from a contract dispute and imposed itscontrol over the labor relations policy of M & M andNECA, thereby violating Section 8(b)(1)(A) of the Act.4.By engaging in the above-described acts of violencewith the object of causing the termination of employeesand by causing the termination of Danny Greenland,Thomas Hill, Larry L. Holder, George Klink, and JohnHatfield, Respondent violated Section 8(b)(2) of the Act.5.By engaging in the above described acts of violencewith the object of causing the termination of a supervisorand by causing the termination of Alfred Lingo for thepurpose of restraining and coercing employees in the exer-cise of rights guaranteed them by Section 7 of the Act,Respondent violated Section 8(b)(1)(A) of the Act.6.There is no evidence that Respondent,in the presenceof employees, threatened to run out of Alaska an individu-al employed by M & M Electric Company as "foreman"and there is no violation of Section 8(b)(2) with respect tothe termination of Lingo.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and that it take certain affirma-tive action set forth below to effectuate the policies of theAct.Ishall recommend that Respondent notify M & MElectric Company, National Electrical Contractors Associ-ationAlaska Chapter, Alfred Lingo, Danny Greenland,Thomas Hill, Larry L. Holder, George Klink, and JohnHatfield, in writing, that it has no objection to the employ-ment of Lingo, Greenland, Hill, Holder, Klink, and Hat-field and, further, that Respondent request that M & MElectric Company offer reinstatement to each of them. It isalso recommended that Respondent be required to makeLingo, Greenland, Hill, Holder, Klink, and Hatfield wholefor any loss of earnings they may have suffered by reasonof its unlawful conduct in securing their terminations onAugust 25, 1975, with backpay to be computed on a quar-terly basis,making deductions for interim earnings, andwith interest to be paid at the rate of 6 percent per annum.F.W.Woolworth Company,90 NLRB 289 (1950);IsisPlumbing & Heating Co.,138 NLRB 716 (1962), enforce-ment denied on different grounds 322 F.2d 913 (C.A. 9,1963).Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended: ELECTRICALWORKERS,LOCAL 1547347ORDER32Respondent International Brotherhood of ElectricalWorkers, Local 1547, its officers,agents,and representa-tives, shall:1.Cease and desist from:(a)Threatening employees, threatening to kill those em-ployees, confiscating employees' dues receipts, confiscatingequipment being used by employees, giving the impressionof driving an automobilein a mannerdesigned to run overemployees, or engaging in other acts of violence in order toenforce Respondent's interpretation of its collective-bar-gaining agreementwithNational Electrical ContractorsAssociation Alaska Chapter or with any other employer.(b)Engaging in acts of violence with the object of caus-ing the termination of employees and causing the termina-tion of employees through acts of violence designed to sup-plant orderly procedures for resolving disputes.(c)Engaging in acts of violence with the object of caus-ing the termination of supervisors and causing the termina-tion of supervisors through acts of violence for the purposeof restraining and coercing employees in the exercise ofrights guaranteed them by Section 7 of the Act.(d) In any manner restraining or coercing employees inthe exercise of the rights guaranteed them by Section 7 ofthe Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Notify M & M Electric Company, National Electri-cal Contractors Association Alaska Chapter, Alfred Lingo,Danny Greenland, Thomas Hill, Larry L. Holder, GeorgeKlink, and John Hatfield, in writing, that it has no objec-tion to the employment of Lingo, Greenland, Hill, Holder,Klink, and Hatfield, and request that M & M ElectricCompany offer reinstatement to each of them.(b)Make Alfred Lingo, Danny Greenland, ThomasHill,Larry L. Holder, George Klink, and John Hatfieldwhole for any loss of pay they may have suffered by reasonof the discrimination practicedagainstthem, in the mannerset forth in the section entitled "The Remedy."(c)Post at its Fairbanks, Alaska, hiring hall, copies ofthe attached notice marked "Appendix." 3 Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-32 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes33 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "dent to ensure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it here-by is, dismissed insofar as it alleges that on August 25,Respondent, in the presence of employees, threatened torun out of Alaska an individual employed by M & MElectric Company as "foreman" and insofar as it allegesthatRespondent violated Section 8(b)(2) in connectionwith the termination of Lingo.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten you, threaten to kill you, con-fiscate your dues receipts, confiscate equipment thatyou are using, attempt to give you the impression thatwe are trying to run you down with our automobiles,or engage in any acts of violence against you in orderto enforce our interpretation of our collective-bargain-ing agreement with National Electrical ContractorsAssociation Alaska Chapter or with any other employ-er.WE WILL NOT engage in acts of violence to cause youto be terminated and WE WILL NOT cause your termina-tion through acts of violence designed to supplant or-derly procedures for resolving disputes.WE WILL NOT engage in acts of violence to cause theterminations of supervisors and WE WILL NOT cause thetermination of supervisors through acts of violence de-signed to restrain and coerce you in the exercise ofyour rights under the National Labor Relations Act.WE WILL NOT in any manner restrain or coerce you inthe exercise of your rights under the National LaborRelations Act.WE WILL notify M & M Electric Company, NationalElectricalContractorsAssociationAlaska Chapter,Alfred Lingo, Danny Greenland, Thomas Hill, LarryL. Holder, George Klink, and John Hatfield, in writ-ing, that we have no objection to the employment ofLingo, Greenland, Hill, Holder, Klink, and Hatfieldand WE WILL also request that M & M Electric Com-pany offer reinstatement to Lingo, Greenland, Hill,Holder, Klink, and Hatfield.WE WILL make whole Alfred Lingo, Danny Green-land, Thomas Hill, Larry L. Holder, George Klink,and John Hatfield for any loss of pay they may havesuffered by reason of the discrimination practicedagainst them.INTERNATIONALBROTHERHOODOFELECTRICALWORKERS, LOCAL 1547